        Case 3:18-cv-03948-JD Document 61 Filed 11/02/18 Page 1 of 2




 1 Nanci L. Clarence (SBN 122286)
   Josh A. Cohen (SBN 217853)
 2 Adam F. Shearer (SBN 279073)
   CLARENCE DYER & COHEN LLP
 3 899 Ellis Street
   San Francisco, CA 94109
 4 Tel: (415) 749-1800
   Fax: (415) 749-1694
 5 nclarence@clarencedyer.com
   jcohen@clarencedyer.com
 6 ashearer@clarencedyer.com

 7 Attorneys for Defendant
   TIMOTHY J. SLOAN
 8

 9                            UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                               SAN FRANCISCO DIVISION

12
   _______________________________________
13 PURPLE MOUNTAIN TRUST, Individually             Case No. 3:18-cv-03948-JD
   and on Behalf of All Others Similarly Situated,
14                                                 DEFENDANT TIMOTHY J. SLOAN’S
                                                   NOTICE OF JOINDER IN WELLS
15                          Plaintiff,             FARGO & COMPANY’S MOTION TO
                                                   DISMISS THE CONSOLIDATED
16        vs.                                      COMPLAINT FOR VIOLATION OF THE
                                                   FEDERAL SECURITIES LAWS
17 WELLS FARGO & COMPANY, et al.,
                                                   Hearing: February 28, 2019
18                          Defendants.            Time: 10:00 a.m.
                                                   Courtroom: 11
19                                                 The Honorable James Donato
20

21

22

23

24

25

26

27

28
                                                                  Case No. 18-cv-03948-JD
                                                                    NOTICE OF JOINDER
        Case 3:18-cv-03948-JD Document 61 Filed 11/02/18 Page 2 of 2




 1 TO THE HONORABLE COURT, THE CLERK OF THE COURT, AND TO ALL PARTIES

 2 AND THEIR ATTORNEYS OF RECORD:

 3         PLEASE TAKE NOTICE that Defendant Timothy J. Sloan hereby joins in Wells Fargo &

 4 Company’s Motion to Dismiss the Consolidated Complaint for Violation of the Federal Securities

 5 Laws (the “Motion”) and each of the filings submitted therewith and all arguments in support of

 6 the Motion. The hearing on the Motion is set for February 28, 2019 at 10:00 a.m. before the

 7 Honorable James Donato.

 8

 9     Dated: November 2, 2018                  Respectfully submitted,

10
                                                CLARENCE DYER & COHEN LLP
11
                                                By:              /s/
12                                                        Nanci L. Clarence
                                                          Josh A. Cohen
13                                                        Adam F. Shearer

14                                                        Counsel for Defendant Timothy J. Sloan

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      1                            Case No. 18-cv-03948-JD
                                                                                     NOTICE OF JOINDER
